Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of certain embroidered flax articles, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon certain embroidered flax articles. The protest was sustained to this extent.